                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                             Judge William J. Martínez

Civil Action No. 19-cv-0833-WJM-NRN

GENE GEIGER,

       Plaintiff,

v.

U.S. SECURITIES AND EXCHANGE COMMISSION,

       Defendant.


     ORDER ADOPTING OCTOBER 2, 2019 RECOMMENDATION OF MAGISTRATE
          JUDGE AND GRANTING DEFENDANT’S MOTION TO DISMISS


       This matter is before the Court on the October 2, 2019 Recommendation of

United States Magistrate Judge N. Reid Neureiter (“Recommendation”) (ECF No. 31)

that Defendant’s Motion to Dismiss for Lack of Subject Matter Jurisdiction and Failure to

State a Claim on Which Relief Can Be Granted (ECF No. 13) be granted. The

Recommendation is incorporated herein by reference. See 28 U.S.C. § 636(b)(1)(B);

Fed. R. Civ. P. 72(b).

       For the reasons explained below, Plaintiff’s Objection (ECF No. 34) is overruled,

the Recommendation is adopted in its entirety, the Motion to Dismiss is granted,

judgment will enter in Defendant’s favor, and this case will be terminated.

                                   I. BACKGROUND

       Plaintiff Gene Geiger (“Geiger”) was previously a registered representative with a

securities broker-dealer firm in Colorado. (ECF No. 1 ¶ 4.) In September 2004, the

United States Securities and Exchange Commission (“SEC”) instituted administrative
proceedings against him and certain colleagues based on alleged violations of federal

securities laws. (Id.; ECF Nos. 13-1, 13-2.) An SEC-appointed administrative law judge

(“ALJ”) held a hearing in January 2005 and eventually issued an initial decision that was

unfavorable to Geiger. (ECF No. 1 ¶ 4; ECF No. 13-1.) Geiger administratively

appealed to the SEC itself (i.e., the commissioners who preside over the agency). (ECF

No. 13-2.) The SEC sustained the ALJ’s decision in January 2008, thus making it final,

and ordered disgorgement of approximately $873,000. (Id.)

       By statute, Geiger could have appealed the SEC’s decision to the Tenth Circuit

or the D.C. Circuit. See 15 U.S.C. § 78y(a). Others charged alongside Geiger

appealed to the D.C. Circuit, see Zacharias v. SEC, 569 F.3d 458 (D.C. Cir. 2009), but

Geiger filed no appeal, there or anywhere. Geiger eventually declared bankruptcy.

(ECF No. 13 at 6 n.7.) In 2011 or 2012, the bankruptcy trustee distributed almost

$744,000 from the bankruptcy estate to the SEC in partial satisfaction of the SEC’s

claim. (Id.)

       In June 2018, the United States Supreme Court held in Lucia v. SEC, 138 S. Ct.

2044, 2053–55 (2018), that SEC ALJs are “Officers of the United States” within the

meaning of the Constitution’s Appointments Clause (art. II, § 2, cl. 2), and therefore can

only be appointed by the President, a court of law, or the head of a federal government

department.

       Geiger filed this action on March 20, 2019. (ECF No. 1.) He claims that Lucia

demonstrates that the proceedings against him fifteen years prior were unconstitutional.

(Id. ¶ 5.) He therefore asks the Court to set aside the ALJ’s initial decision and order

the SEC to return the $744,000 collected, with interest. (Id. at 3.)




                                             2
       The SEC moved to dismiss on numerous grounds. (ECF No. 13.) After the SEC

filed the motion, but before briefing was complete, the Tenth Circuit decided Malouf v.

SEC, 933 F.3d 1248 (10th Cir. 2019). Malouf involved materially the same fact pattern

present here (a pre-Lucia SEC enforcement proceeding leading to sanctions), and the

Tenth Circuit held that the appellant had forfeited any argument based on the

Appointments Clause by not raising it in the underlying SEC proceedings. Id. at 1255–

58.

       This Court referred the SEC’s Motion to Dismiss to Magistrate Judge Neureiter.

(ECF No. 14.) Judge Neureiter found that Geiger, like the appellant in Malouf, had

never raised and Appointments Clause argument with the SEC. (ECF No. 31 at 7.)

Thus, Judge Neureiter recommended that this case be dismissed on the authority of

Malouf. (Id. at 6–10.)

                                  II. LEGAL STANDARD

       When a magistrate judge issues a recommendation on a dispositive matter,

Federal Rule of Civil Procedure 72(b)(3) requires that the district judge “determine de

novo any part of the magistrate judge’s [recommendation] that has been properly

objected to.” An objection to a recommendation is properly made if it is both timely and

specific. United States v. One Parcel of Real Property Known as 2121 East 30th St., 73

F.3d 1057, 1059 (10th Cir. 1996). An objection is sufficiently specific if it “enables the

district judge to focus attention on those issues—factual and legal—that are at the heart

of the parties’ dispute.” Id. In conducting its review, “[t]he district court judge may

accept, reject, or modify the recommendation; receive further evidence; or return the

matter to the magistrate judge with instructions.” Id.




                                              3
                                       III. ANALYSIS

       Geiger objects to the Recommendation as follows:

              I was not aware, nor could I have been aware, that the
              Administrative Law Judge hearing my case before the [SEC]
              was not appointed as required by the appointments clause of
              the United States Constitution. I could not [have] been
              aware because the Supreme Court did not make such a
              ruling until 2016 [sic], and prior to that point the SEC had
              apparently rejected each and every appointment law
              challenge that had been raised. Thus the assertion that,
              even if raised, this objection would not have been futile at
              the time is incorrect.

(ECF No. 34 at 1.) Malouf addressed this precise futility argument and rejected it. See

933 F.3d at 1256–57. This Court is required to follow precedential Tenth Circuit

decisions. Accordingly, this objection must be overruled.

       Geiger further argues:

              [I]f the Administrative Law Judge hearing my case was not
              appointed pursuant to the requirements of the appointments
              clause of the United States Constitution, then that hearing
              officer did not have subject matter jurisdiction to hear my
              case. Subject matter jurisdiction objections are not
              waivable.

(ECF No. 34 at 1.) Geiger did not raise this argument in his response to the SEC’s

motion (see ECF No. 26) and so Judge Neureiter never had an opportunity to address

it. “Issues raised for the first time in objections to the magistrate judge’s

recommendation are deemed waived.” Marshall v. Chater, 75 F.3d 1421, 1426 (10th

Cir. 1996). Thus, the Court need not reach this argument.

                                    IV. CONCLUSION

       For the reasons set forth above, the Court ORDERS as follows:

1.     The Magistrate Judge’s Recommendation (ECF No. 31) is ADOPTED in its

       entirety;


                                              4
2.   Defendant’s Motion to Dismiss for Lack of Subject Matter Jurisdiction and Failure

     to State a Claim on Which Relief Can Be Granted (ECF No. 13) is GRANTED

     and this case is accordingly DISMISSED WITH PREJUDICE;

3.   The Clerk shall enter judgment in favor of Defendant and against Plaintiff, and

     shall terminate this case; and

4.   The parties shall bear their own costs.


     Dated this 6th day of February, 2020.

                                               BY THE COURT:



                                               ______________________
                                               William J. Martinez
                                               United States District Judge




                                          5
